Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 2 recites the limitation "the pump solenoid and the patch solenoid". There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the dependency of this claim is interpreted to be dependent on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein (US 20100150991).
Regarding claim 11, Bernstein discloses a wound-care system, comprising: a patch (16, figure 19, [0082]); an infusion tube (3 and 11, figure 19) coupled to the patch; an oxygen concentrator (18, [0110-0112], figure 19) coupled to the patch via the infusion tube (figure 19); a vacuum tube (8, figure 19) coupled to the patch; a pump (7, figure 19, equivalent part explained in [0096]) coupled to the patch via the vacuum tube; a humidifier (26, figure 19, [0118]) coupled to the infusion tube, a solenoid (4, [0095], figure 19, [0114]) disposed between the patch and the oxygen concentrator; and a second plurality of solenoids (10, 12) for isolating the pump from the patch.
Bernstein does not disclose that a plurality of solenoids disposed between the patch and the oxygen concentrator.
However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza). In this case, valves are used to control the flow of fluid ([0099]) and having a plurality of valves allows more precise control. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include multiple valves to control of flow of healing agent as taught by Bernstein.
Regarding claim 12, the relied upon embodiment of Bernstein does not disclose a first plurality of solenoids comprises an oxygen solenoid and an infusion solenoid. Bernstein discloses in a different embodiment (figure 20) wherein a plurality of solenoids comprises an oxygen solenoid (99, [0112]) and an infusion solenoid (4, [0114]).
Bernstein provides multiple valves to control the delivery of gases precisely ([0112]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first embodiment of Bernstein with the embodiment including multiple sensors to control delivery of gases more precisely.
Regarding claim 16, Bernstein further discloses an exudate bottle (9, figure 19) coupled to the vacuum line.
Regarding claim 18, Bernstein further discloses the oxygen concentrator (18, [0110-0112], figure 19) fluidically coupled to the patch via the oxygen solenoid (figure 19), the oxygen concentrator supplying oxygen to the patch ([0110-0112]).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein in view of Arkans (US 6007559).
	Regarding claim 13, Bernstein does not teach an oxygen vent solenoid between the oxygen solenoid and infusion solenoid.
	Arkans discloses a pressure application device relatively pertinent to the problem posed by Applicant of exhausting excess pressure in the medical devices. Arkans teaches a vent solenoid (58b, figure 1, col 9, lines 14-33) which is placed in the line between the reservoir where the oxygen solenoid would be in Bernstein and the infusion line where the infusion solenoid would be in Bernstein.
	Arkans utilizes a prevent pressure build up in the pressure treatment (col 9, lines 14-33). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein with Arkans in order to prevent pressure build up in the medical device.
Claims 14-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein in view of Perry (US 2005/087500).
	Regarding claim 14, Bernstein further discloses a patch solenoid (10) but does not teach the second plurality of solenoid comprises a pump solenoid in addition.
	Perry discloses a compression treatment device relatively pertinent to problem posed by Applicant of venting excess pressure. Perry teaches a pump solenoid (54, [0052], figure 5).
	Perry utilizes the check valve to prevent air leakage back into the pump ([0052]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein with the valve of Perry to prevent air leakage back into the pump.
Regarding claim 15, Bernstein does not teach a vacuum vent solenoid between the pump solenoid and patch solenoid.
Perry discloses a compression treatment device relatively pertinent to problem posed by Applicant of venting excess pressure. Perry teaches a vacuum vent solenoid (58a, figure 5, [0053]) between the pump solenoid (54) and patch solenoid which would be the patch solenoid of Bernstein.
Perry utilizes the vent solenoid in order to monitor the condition of the treatment system ([0053]) It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein with the valve of Perry to monitor the pressure in the system.
Regarding claim 17, Bernstein further discloses the pump coupled to the patch (figure 19) and the pump supply vacuum pressure to the patch ([0096]). The Perry device would naturally be in the vacuum line.
	Perry utilizes the check valve to prevent air leakage back into the pump ([0052]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein with the valve of Perry to prevent air leakage back into the pump.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein in view of Arkans further in view of Perry.
Regarding claim 19, Bernstein does not teach a vacuum vent solenoid between and fluidically couples the pump to an exterior environment and an oxygen vent solenoid between and fluidically couples the oxygen concentrator to an exterior environment and a vacuum vent solenoid between the pump to an exterior environment.
	Arkans discloses a pressure application device relatively pertinent to the problem posed by Applicant of exhausting excess pressure in the medical devices. Arkans teaches a vent solenoid (58b, figure 1, col 9, lines 14-33) which is placed in the line between the reservoir where the oxygen solenoid would be in Bernstein and the exterior environment.
	Arkans utilizes a prevent pressure build up in the pressure treatment (col 9, lines 14-33). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein with Arkans in order to prevent pressure build up in the medical device.
Bernstein and Arkans do not teach a vacuum vent solenoid between and fluidically couples the pump to an exterior environment.
Perry discloses a compression treatment device relatively pertinent to problem posed by Applicant of venting excess pressure. Perry teaches a vacuum vent solenoid (58a, figure 5, [0053]) between the pump solenoid (54) and patch solenoid which would be the patch solenoid of Bernstein.
Perry utilizes the vent solenoid in order to monitor the condition of the treatment system ([0053]) It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bernstein and Arkans with the valve of Perry to monitor the pressure in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781